                                                                                                                                     Rev. 12/1/18
                                                           LOCAL BANKRUPTCY FORM 3015-1

                                                  iN THE UNITED STATES BANKRUPTCY COURT

                                                 FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
IN RE:                                                                CHAPTER 13
Ashley Irene Small                                                              CASENO.      | 1-19-

                                                                                f ORIGINAL PLAN
                                                                                    AMENDED AMENDED PLAN (Indicate lst, 2nd,
                                                                                3rd, etc.)

                                                                                0 Number of Motions to Avoid Lions
                                                                                0 Number of Motions to Value Collateral

                                                                        CHAPTER 13 PLAN

                                                                           NOTICES
Debtors must check one box on each line to state whether or not the plan includes each of the following items. If an item is checked as
"Not Included" or if both boxes are checked or if neither box is checked, the provision will be ineffective if set out later in the plan.

 1    The plan contains nonstandard provisions, set out in § 9, which are not included                 Included           [3 Not Included
      in the standard plan as approved by the U.S. Bankruptcy Court for the Middle
      District of Pennsylvania.
2     The plan contains a limit on the amount of a secured claim, set out in § 2.E,                 0 Included            [2] Not Included
      which may result in a partial payment or no payment at all to the secured
      creditor.
3      The plan avoids a judicial lien or nonpossessory, nonpurchase-money security                 [3 Included           % Not Included
      interest, set out in § 2.G.

                                              YOUR RIGHTS WILL BE AFFECTED
READ THIS PLAN CAREFULLY. If you oppose any provision of this plan, you must file a timely written objection. This plan may
be confirmed and become binding on you without further notice or hearing unless a written objection is filed before the deadline
stated on the Notice issued in connection with the filing of the plan.


1.         PLAN FUNDING AND LENGTH OF PLAN.

           A.          Plan Payments From Future Income


                    1. To date, the Debtor paid $0.00 (enter $0 if no payments have been made to the Trustee to date). Debtor shall pay
to the Trustee for the remaining term of the plan the following payments. If applicable, in addition to monthly plan payments, Debtor
shall make conduit payments through the Trustee as set forth below. The total base plan is $35,750:29, plus other payments and
property stated in § 1 B below:

       Start                  End                                PIan                   Estimated           Total                Total
     mm/yy                  mm/yy                             Payment                    Conduit          Monthly              Payment
                                                                                         Payment          Payment              Over Plan
                                                                                                                                  Tier
 06/2019               12/2023                                              $650.00           $0.00          $650.00                   $35,750.00
 01/2024              05/2024                                                 $0.00           $0.00               $0.00                       $0.00




                                                                                                       Total Payments:                 $35,750.00

                  2. If the plan provides for conduit mortgage payments, and the mortgagee notifies the Trustee that a different
payment is due, the Trustee shall notify the Debtor and any attorney for the Debtor, in writing, to adjust the conduit payments and the
plan funding. Debtor must pay all post-petition mortgage payments that come due before the initiation of conduit mortgage payments.
Software Copyright (c) 1996-2019 Best Case. LLC - www.bestcase.com                                                               Best Case Bankruptcy
          Case 1:19-bk-02055-HWV                           Doc 8 Filed 05/13/19 Entered 05/13/19 11:52:53                        Desc
                                                           Main Document    Page 1 of 5
                                                                                                                                      Rev. 12/1/18

                        3. Debtor shall ensure that any wage attachments are adjusted when necessary to conform to the terms of the plan.

                        4. CHECK ONE:          f Debtor is at or under median income. #"this h'ne is checked, the rest off 1.A. 4 need not be
                                               completed or reproduced,


            B.           Additional PIan Funding From Liquidation of Assets/Other

                        1. The Debtor estimates that the liquidation value of this estate is $0. (Liquidation value is calculated as the value of
                           all non-exempt assets after the deduction of valid liens and encumbrances and before the deduction of Trustee
                           fees and priority claims.)


                       Check one of the following two lines.

                       Q No assets will be liquidated. Ifthis line is checked, the rest of § 1.B need not be completed or reproduced.

                       0 Certain assets will be liquidated as follows:

                       2. In addition to the above specified plan payments, Debtor shall dedicate to the plan proceeds in the estimated
                          amount of $_ from the sale of property known and designated as _. All sales shall be completed by _. If the
                          property does not sell by the date specified, then the disposition ofthe property shall be as follows:


                       3. Other payments from any source(s) (describe specifically) shall be paid to the Trustee as follows:



2.          SECURED CLAIMS.

           A.          Pre-Confirmation Distributions. Check one.

           *-Rone. U "None" is checked, the rest of § 2.A need not be completed or reproduced.

            B.         Mortgages (Including Claims Secured by Debtor's Principal Residence) and Other Direct Payments bv
                       Debtor. Check one.

           0-None. if"None" is checked, the rest of § 2.Bneed not be completed or reproduced.

           121 Payments will be made by the Debtor directly to the creditor according to the original contract terms, and without
               modification of those terms unless otherwise agreed to by the contracting parties. All tiens survive the plan if not
               avoided or paid in full under the plan.

        Name of Creditor                                  Description of Collateral                      Last Four Digits of Account Number
                                          129 Clearview Road Aspers, PA 17304 Adams County
 Freedom Mortgage                         Stated Value as per Attached Market Analysis; Real
 Corporation                              Estate is deeded to Debtor and her boyfriend.                  1730
                                          2009 Chrysler Town & Country 180,000 miles
Wells Fargo Dealer                        Stated Value as per Kelley Blue Book (Vehicle Titled to
Services                                  Debtor and her Mother)                                         3318

     C.          Arrears (Including, but not limited to, claims secured by Debtor's principal residence). Check one.

           0None. If"None" is checked, the rest of § 2.C need not be completed or reproduced.

             The Trustee shall distribute to each creditor set forth below the amount of arrearages in the allowed claim. If post-petition
                 arrears are not itemized in an allowed claim, they shall be paid in the amount stated below. Unless otherwise
                                                                                                                                     ordered, if
                 relief from the automatic stay is granted as to any collateral listed in this section, all payments to the creditor as to that
                 collateral shall cease, and the claim will no longer be provided for under § 1322(b)(5) ofthe
                                                                                                                   Bankruptcy Code:


                                                                             2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestease.com
                                                                                                                                  Best Case Bankruptcy
           Case 1:19-bk-02055-HWV                            Doc 8 Filed 05/13/19 Entered 05/13/19 11:52:53                       Desc
                                                             Main Document    Page 2 of 5
                                                                                                                                        Rev. 12/1/18
                                                                                              Estimated           Estimated
                                                                                                                                   Estimated
                                                                                             Pre-petition        Post-petition
        Name of Creditor                                Description of Collateral                                                 Total to be
                                                                                             Arrears to be        Arrears to
                                                                                                Cured             be Cured        paid in plan
                                          129 Clearview Road Aspers, PA 17304
                                          Adams County
Freedom Mortgage                          Stated Value as per Attached Market                      $25,430.00                           $24,430.00
Corporation                               Analysis                                           * See #9, Below             $0.00 *See #9, Below
Wells Fargo Dealer                                                                                       $0.00                                $0.00
Services                                  Chrysler Town         & Country Van                 *See #9,   Below           $0.00   *See #9, Below

     D.        Other secured claims (conduit payments and claims for which a § 506 valuation                 is not applicable, etc.)
            None. U"None" is checked, the rest of § 2.D need not be completed or reproduced.

           E.       Secured claims for which a § 506 valuation is applicable. Check one.
           -None. If "None" is checked, the rest of § 2.E need not be completed or reproduced.

           F.           Surrender of Collateral. Check one

           None. If"None- is checked, the rest of § 2.F need not be completed or reproduced.

           G.         Lien Avoidance. Do not use for mortgages or for statutory tiens, such as tax liens. Check one.

            None. If "None" is checked, the rest of § 2.G need not be completed or reproduced.

3.          PRIORITY CLAIMS.

           A.          Administrative Claims

                       1. Trustee's Fees. Percentage fees payable to the Trustee will be paid at the rate fixed by the United States Trustee.

                       2. Attorney's fees. Complete only one of the following options:

                              a.        In addition to the retainer of $ 0.00 already paid by the Debtor, the amount of $ 0.00 in the plan.
                                       This represents the unpaid balance ofthe presumptively reasonable fee specified in L.B.R. 2016-2(c).

                              b.      $ *See #9. Below          per hour, with the hourly rate to be adjusted in accordance with the terms of the
                                      written fee agreement between the Debtor and the attorney. Payment of such lodestar compensation
                                      shall require a separate fee application with the compensation approved by the Court pursuant to L.B.R.
                                       2016-2(b).

                       3. Other. Other administrative claims not included in §§ 3,A.1 or 3.A.2 above.
                                    Check one of the following two lines.

          5£ None. U " None" is checked, the rest of § 3.A. 3 need not be completed or reproduced.

           B.    Priority Claims (including, certain Domestic Support Obligations

            None. If "None" is checked, the rest of § 3.B need not be completed or reproduced.

           C.    Domestic Support Obligations assigned to or owed to a Rovernmental unit under 11 U.S.C. §507(a)(1)(B). Check
                 one of the following two lines.

            None. If " None- is checked, the rest of § 3.C need not be completed or reproduced.

4.         UNSECURED CLAIMS

           A.    Claims of Unsecured Nonpriority Creditors Specially Classified.
                 Check one of the following two lines.

                                                                                3
Software Copyright (c) 1996.2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
           Case 1:19-bk-02055-HWV                           Doc 8 Filed 05/13/19 Entered 05/13/19 11:52:53                       Desc
                                                            Main Document    Page 3 of 5
                                                                                                                                  Rev. 12/1/18
           5hNorte. U "None" is checked, the rest of § 4.A need not be completed or reproduced.

           B.   Remaining allowed unsecured claims will receive a pro-rata distribution of funds remaining after payment of
                other classes.

5.         EXECUTORY CONTRACTS AND UNEXPIRED LEASES. Check one of tile following two lines.

           Sone. if "None" is checked, the rest of § 5 need not be completed or reproduced.

6.         VESTING OF PROPERTY OF THE ESTATE.

           Property of the estate will vest in the Debtor upon

           Check the applicable line:

           0     plan confirmation.
           0     entry of discharge.
           Fl    closing ofcase.


7.         DISCHARGE: (Check one)

            1   The debtor will seek        a   discharge pursuant to   §   1328(a).


           6 The debtor is not eligible for a discharge because the debtor has previously received a discharge described in         §   1328(f).


8.         ORDER OF DISTRIBUTION:

If a pre-petition creditor files a secured, priority or specially classified claim after the bar date, the Trustee will treat the claim as
allowed, subject to objection by the Debtor.



Payments from the plan will be made by the Trustee in the following order:
Level l:
Level 2:
Level 3:
Level 4:
Level 5:
Level 6:
Leve17:
Level 8:

If the above Levels are not filled-in, then the order of distribution of plan payments will    be determined by the Trustee using the
following as    a guide:
Level 1:         Adequate protection payments.
Level 2:         Debtor's attorney's fees.
Level 3:         Domestic Support Obligations.
Level 4:         Priority claims, pro rata.
Level 5:         Secured claims, pro rata.
Level 6:         Specially classified unsecured claims.
Level 7:         Timely general unsecured claims.
Level 8:         Untimely filed general unsecured claims to which the Debtor has not objected.

9.             NONSTANDARD PLAN PROVISIONS

Include the additional provisions below or on an attachment. Any nonstandard provision placed elsewhere in the plan is void.
(NOTE: The plan and any attachment must be filed as one document, not as a plan and exhibit.)

                                                                                  4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
           Case 1:19-bk-02055-HWV                           Doc 8 Filed 05/13/19 Entered 05/13/19 11:52:53                     Desc
                                                            Main Document    Page 4 of 5
                                                                                                                              Rev. 12/1/18


      lA.        If one of the debtors is not employed at the time of the filing of the plan, but has the ability to work, Debtors will
                 notify counsel when he (or she) returns to work, and any necessary adjustments to the plan will be made at that
                 time.

                 2(C) & 2(D). Said amounts are estimated. Debtor will pay the amount, as stated in the Proof of Claim, unless an
                 objection is filed to the claim. In which case, Debtor will pay the amount determined by the Court or as agreed to
                 by the parties. Debtor waives the right to object ot these claims after the Plan is confirmed.

                 2(E). Amounts stated are estimated. If an objection is filed to a Proof of Claim, payment of the amount
                 determined by the Court or as stipulated to by the parties.
                  38. IRS and PA Department of Revenue - The priority and/or secured portion of a timely filed allowed Proof of
                 Claim relating to tax claims referenced shall be paid in full through the Plan. If an objection is filed to any such
                 claim, the amount of the unsecured priority and secured claim determined by the Court or through agreement of
                 the parties shall be paid in full through the Plan.

                  Debtor may, in the future, provide for payment of post petition federal, state and/or local tax claims to the
                 detriment of non priority unsecured claims.

                  3A(2). Attorney fees. Debtor's counsel will bill attorney's time at $295.00 per hour associates time at $235.00 per
                 hour and paralegal time at $135.00 per hour. Said hourly fees are subject to change upon reasonable notice to
                 Debtor(s). Debtor's counsel will submit a Fee Application to the Court for approval of fees. Only those fees and
                 costs approved by the Court shall be paid by the Trustee to counsel.

                  In addition to fees, Debtors will be responsible for expenses, including photo copying, travel (where applicable),
                 postage, court costs, filing fees, and similar expenses which are incurred by counsel in the course of performing
                 services to the Debtors.



Dated:


                  5          71 3.019                                         19 J. Imb'41 42606
                                                                             Attorney for Debtor


                                                                             CL,1Lp      L. //
                                                                             Ashley'Irene Small
                                                                             Debt81·

By filing this document, the debtor, if not represented by an attorney, or the Attorney for Debtor also certifies that this plan contains
no nonstandard provisions other than those set out in § 9.




                                                                         5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                         Best Case Bankruptcy
            Case 1:19-bk-02055-HWV                          Doc 8 Filed 05/13/19 Entered 05/13/19 11:52:53                Desc
                                                            Main Document    Page 5 of 5
